Case 2:21-cv-00891-JAT--MTM Document 1 Filed 05/18/21 Page 1 of 4
                                                         FILED             LODGED


                                                        May 18, 2021
                                                          CLERK U.S. DISTRICT COURT
                                                             DISTRICT OF ARIZONA




                                              CV-21-00891-PHX-JAT (MTM)
Case 2:21-cv-00891-JAT--MTM Document 1 Filed 05/18/21 Page 2 of 4
Case 2:21-cv-00891-JAT--MTM Document 1 Filed 05/18/21 Page 3 of 4
Case 2:21-cv-00891-JAT--MTM Document 1 Filed 05/18/21 Page 4 of 4
